DETAILED ACTION
This action is responsive to the application filed on April 26, 2021, which is a continuation of 16/286,195 filed on February 26, 2019, now US Pat. No. 10,990,365.
Claims 1-15 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated July 22, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings filed on April 26, 2021 are acceptable for examination purposes.

Specification
The disclosure is objected to because of the following informalities:
RELATED APPLICATION section discloses a parent case 16/286,195, now patented. The patent number must be disclosed on record. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-17 of U.S. Patent No. 10,990,365. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant application
US Pat. No. 10,990,365
1. A method comprising: 
5accessing first dependency information that identifies a first set of dependencies necessary to generate a first application container image, each dependency in the first set of dependencies comprising one or more files needed by the first application container image to execute; selecting a first dependency container image of one or more dependency 10container images, each dependency container image including one or more dependencies and the first dependency container image lacking at least one dependency identified in the first set of dependencies; and generating a new dependency container image using the first dependency container image and the at least one dependency.
1. A method comprising: accessing first dependency information that identifies a first set of dependencies necessary to generate a first application container image, each dependency in the first set of dependencies comprising one or more files needed by the first application container image to execute;accessing a dependency container image index that identifies dependencies contained in one or more dependency container images; selecting, based on the dependency container image index and the first dependency information, a first dependency container image of the one or more dependency container images, the first dependency container image lacking at least one dependency identified in the first set of dependencies; generating a new dependency container image using the first dependency container image and the at least one dependency; and storing a new entry in the dependency container image index that identifies the new dependency container image and each dependency contained in the new dependency container image.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
8. A method comprising: 

accessing first dependency information that identifies a first set of dependencies necessary to generate a first application container image, each dependency in the first set of dependencies comprising one or more files needed by the first application container image to execute; 

selecting a first dependency container image of one or more dependency container images, each dependency container image including one or more dependencies; and 

generating the first application container image from the first dependency container image and any dependencies identified in the first set of dependencies that are not contained in the first dependency container image.
10. A method comprising: 

accessing first dependency information that identifies a first set of dependencies necessary to generate a first application container image, each dependency in the first set of dependencies comprising one or more files needed by the first application container image to execute; 

accessing a dependency container image index that identifies dependencies contained in one or more dependency container images; 

selecting, based on the dependency container image index and the first dependency information, a first dependency container image of the one or more dependency container images; and 

generating the first application container image from the first dependency container image and any dependencies identified in the first set of dependencies that are not contained in the first dependency container image.
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14
Claim 13
Claim 15
Claim 14
Claim 16
Claim 15
Claim 17


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gainsborough et al. (US Pub. No. 2020/0241867 – hereinafter Gainsborough) in view of Parees et al. (US Pat. No. 10,540,147 – hereinafter Parees).
  	With respect to claim 1, Gainsborough teaches a method comprising:   	accessing first dependency information that identifies a first set of dependencies necessary to generate a first application container image, each dependency in the first set of dependencies comprising one or more files needed by the first application container image to execute (see abstract and paragraph [0017], a container image layering structure is determined, based at least in part on the modification factors of the software elements, where the container image layering structure defines a layering order for two or more container sub-images that form the container image, and the layering order determines an order with which container sub-image from the container sub-images are to be executed to form the entire container image, and the container image layering structure further defines for each one of the container sub-images a respective subset of one or more software elements from the plurality of software elements. See paragraphs [0027], [0033], [0044], [0046] and figure 1 (and related text), the container image optimizer 160 includes an event modifications analyzer 120 and a container image layering structure generator 130. The system includes a set of software elements 102 including software elements (SE) 102A-N, which are portions of software used to generate a container image. Each SE can be one of a different category of software such as that a software package, a documentation file, a configuration file, a library file or any other category of software element that may be used to create a container image. The software elements when in their executable form include everything needed to run an application: code, runtime, system tools, system libraries and settings. In a non-limiting example, the software elements 102 includes source software files used to generate the container image. For example, the source files include configuration files, java code compiled and delivered as Jar files, third party and internal libraries, documentation (htdocs), source code of the base image (OS) and program resources. Each software element is modified by one or more developers at different moments in time. The modifications can be made at different moments in time for each one of the software elements and may be independent from one another. In some implementations, the system is subject to release timeline in which the modifications of the software elements need to be rolled into a new container image. Furthermore, see paragraphs [0036], [0052], the determination of the container image layering structure includes selecting a number of sub-images that are to form the container image, the order with which these sub-images are to be deployed to generate the container image, as well as the content of each one of the sub-images (i.e., the respective software elements that are to be included in each one of the sub-images). The determination of the container image layering structure can further be performed based on additional parameters (e.g., based on the software element dependencies and requirements 122, a previous container image layering structure 106, and/or software element categories. The container image layering structure generator 130 determines the container image layering structure further based (block 222) on dependencies between the software elements. For example, if a software element needs to have one or more other software elements installed before being installed when the container image is generated, this dependency of the software element with the other elements is taken into consideration by the container image layering structure generator 130 when determining the sub-image that is to include each software element).   	selecting a first dependency container image of one or more dependency container images, each dependency container image including one or more dependencies (see paragraph [0036] and figures 1, 2A (and related text), selecting a number of sub-images that are to form the container image, the order with which these sub-images are to be deployed to generate the container image). 
	Gainsborough is silent to disclose:  	the first dependency container image lacking at least one dependency identified in the first set of dependencies; and   	generating a new dependency container image using the first dependency container image and the at least one dependency.  	However, in analogous art, Parees teaches:
  	the first dependency container image lacking at least one dependency identified in the first set of dependencies (see abstract and figures 3-5 (and related text), launching a build container for a build process based on a base image of an application of a multi-tenant Platform-as-a-Service (PaaS) system. The base image provides a core functionality of the application. The method also includes providing a source code for the application to the build container. The method further includes extracting content from an add-on image and assembling an application image using the base image, the source code and the extracted add-on image content in the build container. See column 2 lines 39-53, the content from the add-on image is utilized to configure a base image of the application image on which the application is to run. Accordingly, the add-on images not only provides static files such to be included in the application image but also provides a logic in the add-on image that allows to configure the base image to appropriately utilize the static files. The AOI component enables combining content from an add-on image with user-provided source code for an application and a base image providing core functionality for the application (e.g., base framework used by the application). The content from the add-on image is incorporated into an assembly of the application image (i.e., base image+source code+add-on image content) for running the application on the PaaS system. See column 7 lines 57-62, the AOI component 280 provides a logic framework to extract content from an add-on image and provide the content to the STI orchestration component to combine with a base image and application source code to produce the deployable application images for applications 235a-c of the PaaS system) and   	generating a new dependency container image using the first dependency container image and the at least one dependency (see column 4 line 64 – column 5 line 13, column 7 lines 57-62 and figures 3-5 (and related text), the AOI component 180 extracts content from the add-on image and provides the content to the STI component 150 to be assembled and included in a new application image. In one implementation, the content from the add-on image is combined with a user-provided source code for an application and a base image providing core functionality for the application (e.g., base framework used by the application) in order for the STI component 150 to assemble an application image (i.e., base image+source code+add-on image content) for running the application on the PaaS system. The AOI component 180 provides flexibility to the process for providing content from the add-on image, which can be used for multiple of various application images utilized in running the application on the PaaS system. Further details of the AOI logic 180 and its related workflows can be found below with respect to FIG. 2 through 5).   	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gainsborough’s teaching which set forth a method for optimization of layering of a container image, by generating a new dependency container image using a previous/first/old dependency image/package/file/container as suggested by Parees, as Parees would provide process for extracting content from an add-on image and assembling an application image using the base image.  	With respect to claim 2, Parees teaches retrieving the first dependency container image from a container image registry prior to generating the new dependency container image (see column 9 lines 63 – column 10 line 2, the base image 364 may be maintained in a repository of the multi-tenant PaaS, such as repository 233 of node layer 310, or in a remote repository 305 maintained outside of node layer 310. The base image 364 may be associated with core functionality of the application, such as application frameworks including, but not limited to, PHP™, Ruby™, J2EE™, and so on. See column 10 lines 14-18, the assemble logic 352 causes the build container 360 to assemble the base image 364, the application source code 366, and the content from the add-on image 362 together to generate a new application image. See column 11 lines 5-12, when the source code 366 and/or the add-on image 362 is obtained via URL, the source code 366 and the add-on image 362 downloads are performed prior to the assemble logic 352 building/assembling the new application image and then streamed as part of a tar file provided to the build container 360 or used as part of a bind mount. See figure 4A (and related text), launching a build container process based on a base image of an application (block 402) and assemble application image in the build container from the base image (block 408). Furthermore, see column 13 lines 5-8, subsequently, at block 450, an application image is assembled in the build container from the base image, the source code, and the extracted specific content from the add-on image).  	With respect to claim 3, Parees teaches storing the first dependency container image in a container image registry (see column 9 lines 63 – column 10 line 2 and figures 1-2 (and related text), the base image 364 may be maintained in a repository of the multi-tenant PaaS, such as repository 233 of node layer 310, or in a remote repository 305 maintained outside of node layer 310).  	With respect to claim 5, Parees teaches wherein generating the new dependency container image using the first dependency container image and the at least one dependency comprises generating the new dependency container image such that the at least one dependency is in a separate container image layer from container image layers that contain dependencies from the first dependency container image (see figure 3 (and related text) and column 10 lines 14-20, The assemble logic 352 causes the build container 360 to assemble the base image 364, the application source code 366, and the content from the add-on image 362 together to generate a new application image. This new application may be stored as a committed application image 370 for use in deploying application instances. See column 11 lines 12-24, when the new application image is built, the assemble logic 352 run by build container 360 causes the application image to be committed to a repository 233, 305. The committed application image 370 may then be used to subsequently launch the application 350. STI orchestration component 250 may provide run logic 354 that defines behaviors to be executed when one or more runtime containers 390A-Z are launched from the committed application image 370. Multiple runtime containers 390A-Z may launch using instances 370a-z of built application image 370 in order to scale up the functionality provided by application image 370 in application 350).  	With respect to claim 6, Parees teaches downloading the at least one dependency from a dependency repository (see column 10 line 61 – column 11 line 11, the application source code 366 and/or the add-on image 362 may be streamed, for example, as a TAR file to the build container 360. The application source code 366 and/or the add-on image 362 may be streamed from a client device of an end user, or from another remote location indicated by the user. In another implementation, the application source code 364 and/or the add-on image may be bind-mounted to the build container 360. In a further implementation, the application source code 364 and/or the add-on image may be accessed or downloaded using a remote Uniform Resource Locator (URL) provided to build container 360. In some implementations, when the source code 366 and/or the add-on image 362 is obtained via URL, the source code 366 and the add-on image 362 downloads are performed prior to the assemble logic 352 building/assembling the new application image and then streamed as part of a tar file provided to the build container 360 or used as part of a bind mount).    	With respect to claim 7, Parees teaches accessing second dependency information that identifies a second set of dependencies associated with a second application container image; selecting the new dependency container image; and generating the second application container image from the new dependency container image (see figures 2-3 (and related text), running multiple nodes with multiple dependency containers).  	With respect to claim 8, the claim is directed to a method that corresponds to the method recited in claim 1, respectively (see the rejection of claim 1 above). 	With respect to claim 9, the claim is directed to a method that corresponds to the method recited in the combination of claims 2 and 6, respectively (see the rejection of claims 2 and 6 above).
  	With respect to claim 10, the claim is directed to a method that corresponds to the method recited in claim 7, respectively (see the rejection of claim 7 above).  	With respect to claim 11, Parees teaches wherein generating the first application container image comprises generating the first application container image to be associated with a first tenant of a cloud computing environment, and wherein generating the second application container image comprises generating the second application container image to be associated with a second tenant of the cloud computing environment (see figures 1-3 (and related text), multiple nodes with multiple container dependencies).  	With respect to claim 12, the claim is directed to a computing device that corresponds to the method recited in claim 1, respectively (see the rejection of claim 1 above; wherein Parees also teaches such computing device in figure 6).  	With respect to claim 14, the claim is directed to a computing device that corresponds to the method recited in claim 5, respectively (see the rejection of claim 5 above). 	With respect to claim 15, the claim is directed to a computing device that corresponds to the method recited in claim 7, respectively (see the rejection of claim 7 above).
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gainsborough et al. (US Pub. No. 2020/0241867) in view of Parees et al. (US Pat. No. 10,540,147) and further in view of Varadharajan Kannan (US Pat. No. 10,528,337 – hereinafter Kannan – IDS 07/22/2021).
    	With respect to claim 4, Gainsborough in view of Parees is silent to disclose wherein the first dependency container image contains a larger number of the dependencies in the first set of dependencies than any other dependency container image.  	However, in an analogous art, Kannan teaches wherein the first dependency container image contains a larger number of the dependencies in the first set of dependencies than any other dependency container image (see abstract, a dependency graph using dependency links provided between layers of an image. Versions of the image may be inspected. Update frequencies of the layers of the image may be identified. A rank to the layers of the image may be assigned based upon, at least in part, the update frequencies of the layers of the image. A new layer arrangement for the image may be generated by ordering the new layer arrangement between a lowest ranked layer and a highest ranked layer based upon, at least in part, the dependency graph. A new standardized deployment image may be built using the image layers reordered in the new layer arrangement. See column 3 lines 33-54, it may be beneficial in building a Docker image to have a proper layering in place so that they may make use of a cache during a Docker build as part of continuous integration. To set up a Docker build process, developers usually spend a considerable amount of time to construct a Dockerfile by, e.g., choosing the right set of instructions/layers to "dockerize" their application starting from choosing the right base-image layer to the application startup command layer. Every Continuous Integration (CI) build that produces Docker images may take considerable amounts of time to rebuild the images even when there is a minimal change in the application. In this example scenario, the importance of layering has not been realized to save the image build time based on the changes in the application. As will be discussed in greater detail below, rearranging and modifying the Docker image layers may not only improve the image build time but may also reduce the size of the image. An image building technique to improve the performance of the image builds (e.g., Docker image builds) and address the storage issues related to different versions of images (e.g., Docker images) stored in various build machines. Furthermore, see figures 4-7 (and related paragraphs), column 7 line 57 – column 8 line 32 and column 10 lines 30 - column 13 lines 28).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the combination of Gainsborough and Parees, by determining that a container image contains a larger number of the dependencies using an index as suggested by Kannan, as Kannan would provide and create a new standardized deployment image may be built using the image layers reordered in the new layer arrangement, thus improving the performance of the image builds.  	With respect to claim 13, the claim is directed to a computing device that corresponds to the method recited in claim 4, respectively (see the rejection of claim 4 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   	Lundberg et al. (US Pub. No. 2017/0329588) set forth a method and a deployment module for managing a container to be deployed on a software platform. The container provides a first set of functions. The deployment module obtains the container. The deployment module obtains a list specifying a second set of functions for the container. The deployment module associates the container, based on the list, with the second set of functions. The container, when deployed, provides the first and second set of functions when executed on the software platform (see abstract). 	Song et al. (US Pub. No. 2020/0293354) discloses a container Dockerfile and container mirror image quick generation methods and systems. The container Dockerfile quick generation method includes the steps of for a to-be-packaged target application, running and performing tracking execution on the target application, and recording operation system dependencies of the target application in the running process; organizing and constructing a file list required for packaging the target application to a container mirror image; and according to the file list required for packaging the target application to the container mirror image, generating a Dockerfile and container mirror image file creation directory used for packaging the target application to the container mirror image. Any target application can be automatically packaged by the invention to a container; the construction of an executable minimal environmental closure of the target application is finished; the packaged container is smaller than a manually made container (see abstract).
  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Anibal Rivera Cruz whose telephone number is (571) 270-1200.  The examiner can normally be reached on EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192